  Case 2:17-cr-00220-JMV Document 89 Filed 05/11/20 Page 1 of 1 PageID: 1566
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
     v.                         *      CRIM. NO. 17-220 (JMV)
                                *
James Olla                      *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                       FOR 67$786&21)(5(1&(+($5,1*
        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:             May 11, 2020                                     Honorable John Michael Vazquez
                                                                   United States District Judge
